Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application #16/709,240 filed on 12/10/2019 in which Claims 1-21 are presented for examination.

Status of Claims
Claims 1-21 are pending, of which Claims 1-21 are rejected under 35 U.S.C. 103.


Applicant’s Most Recent Claim Set of 12/10/2019
Applicant’s most recent claim set of 12/10/2019 is considered to be the latest claim set under consideration by the examiner.

Claim Objections
Regarding Claim 2, this claim is objected to for lack of antecedent basis.  This claim recites the intended limitation “wherein the virtual DP accelerator receiving the broadcast instruction from the application” in Lines 1-2.  There is no mention of “a virtual DP accelerator that receives a broadcast instruction from an application” before the appearance of the intended limitation “wherein the virtual DP accelerator receiving the broadcast instruction from the application” in Lines 1-2.

Regarding Claims 8-11, 13-18, 20, 21, these claim(s) is/are objected to for lack of antecedent basis.  The acronym “DP” is repeatedly referenced in these claims, but is never defined as to what the acronym “DP” actually means.  At a minimum, the first DP” needs to spell out what the acronym “DP” actually means.

Regarding Claim 9, this claim is objected to for lack of antecedent basis.  This claim recites the intended limitation “wherein the virtual DP accelerator receiving the broadcast instruction from the application” in Lines 1-2.  There is no mention of “a virtual DP accelerator that receives a broadcast instruction from an application” before the appearance of the intended limitation “wherein the virtual DP accelerator receiving the broadcast instruction from the application” in Lines 1-2.

Regarding Claim 16, this claim is objected to for lack of antecedent basis.  This claim recites the intended limitation “wherein the virtual DP accelerator receiving the broadcast instruction from the application” in Lines 1-2.  There is no mention of “a virtual DP accelerator that receives a broadcast instruction from an application” before the appearance of the intended limitation “wherein the virtual DP accelerator receiving the broadcast instruction from the application” in Lines 1-2.

Appropriate correction is required.


Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-11, 13-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kurzak et al. (Design and Implementation of the PULSAR Programming System for Large Scale Computing, Supercomputing Frontiers and Innovations, 2017) in view of Zucker US Patent #6,912,655.

Regarding Claim 1, Kurzak et al. discloses:
A computer-implemented method to broadcast a message to one or more virtual data processing (DP) accelerators [(Kurzak et al. Section 1.0 Line 10; Section 1.4 Lines 10-11; Section 3.2 Lines 1-5; Figure 4 Item VSA) where Kurzak et al. teaches the broadcasting or multi-casting of messages to multiple virtual data processing accelerator devices], the method comprising:
in response to receiving a broadcast instruction from an application, the broadcast instruction designating one or more virtual DP accelerators of a plurality of virtual DP accelerators to receive a broadcast message; that the destinations of the broadcast message are designated virtual DP accelerators; [(Kurzak et al. Section 1.0 Lines 10; Section 1.4 Lines 10-11; Section 3.2 Lines 1-5; Figure 4 Item VSA; Section 3.4 Lines 10-15) where Kurzak et al. teaches a user utilizing application function calls to initiate the transmission of broadcasting or multi-casting of messages to multiple virtual data processing accelerator devices identified by user designated channels and slot numbers],
broadcasting the broadcast message, to adjacent virtual DP accelerators for propagation, wherein a designated virtual DP accelerator receives the broadcast message [(Kurzak et al. Section 1.0 Lines 10; Section 1.4 Lines 10-11; Section 3.2 Lines 1-5; Figure 4 Item VSA; Section 3.4 Lines 10-15; Section 1.3 Lines 1-4; Section 2.2 Lines 8-16) where Kurzak et al. teaches a user utilizing application function calls to initiate the transmission of broadcasting or multi-casting of messages to designated adjacent or consecutive multiple virtual data processing accelerator devices identified by user designated channels and slot numbers];

Kurzak et al. does not appear to explicitly disclose:
encrypting the broadcast message based on a broadcast session key for a broadcast communication session with the broadcast message; determining one or more public keys of one or more security key pairs each associated with one of the broadcast destinations; encrypting the broadcast session key based on the determined one or more public keys; broadcasting the encrypted broadcast message, and the one or more encrypted broadcast session keys to their destination, for propagation, wherein a designated destination decrypts the encrypted broadcast session key based on a corresponding private key associated with the designated destination; wherein the message is decrypted based on the broadcast session key

However, Zucker discloses:
encrypting the broadcast message based on a broadcast session key for a broadcast communication session with the broadcast message; determining one or more public keys of one or more security key pairs each associated with one of the broadcast destinations; encrypting the broadcast session key based on the determined one or more public keys; broadcasting the encrypted broadcast message, and the one or more encrypted broadcast session keys to their destination, for propagation, wherein a designated destination decrypts the encrypted broadcast session key based on a corresponding private key associated with the designated destination; wherein the message is decrypted based on the broadcast session key  [(Zucker Col 1 Lines 24-47) where Zucker teaches in the background section of Zucker’s Patent’s Specification, published in 2005, a PKI standard implementation of broadcast encryption clearly matching that of applicant in Claims 1, 8 and 15, since applicant’s use of PKI encryption in these claims is so industry standard that the examiner could of instead taken official notice].

Kurzak et al. and Zucker are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kurzak et al. and the teachings of Zucker by providing a PKI standard implementation of broadcast encryption clearly matching that of applicant in Claims 1, 8 and 15 as taught by Zucker in the teaching described by Kurzak et al.
The motivation for doing so would be to increase the usability and flexibility of Kurzak et al. by providing a PKI standard implementation of broadcast encryption clearly matching that of applicant in Claims 1, 8 and 15 as taught by Zucker in the teaching described by Kurzak et al. so as to use an industry standard PKI implementation of broadcast encryption.

Regarding Claim 2, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Kurzak et al. and Zucker discloses:
The method of claim 1, wherein the virtual DP accelerator receiving the broadcast instruction from the application is designated as a broadcast virtual DP accelerator to broadcast a message. [(Kurzak et al. Section 1.0 Lines 10; Section 1.4 Lines 10-11; Section 3.2 Lines 1-5; Figure 4 Item VSA; Section 3.4 Lines 10-15; Section 3.3 Lines 1-4) where Kurzak et al. teaches a user utilizing application function calls to initiate the transmission of broadcasting or multi-casting of messages to multiple virtual data processing accelerator devices identified by user designated channels and slot numbers, which in turn become a source VDP accelerator that further broadcasts the broadcast or multi-cast messages to additional destination VDP accelerators].

Regarding Claim 3, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Kurzak et al. and Zucker discloses:
The method of claim 1, wherein the adjacent virtual DP accelerators propagates the broadcast by receiving the broadcast and forwarding the broadcast to their adjacent virtual DP accelerators. [(Kurzak et al. Section 1.0 Lines 10; Section 1.4 Lines 10-11; Section 3.2 Lines 1-5; Figure 4 Item VSA; Section 3.4 Lines 10-15; Section 1.3 Lines 1-4; Section 2.2 Lines 8-16; Section 3.3 Lines 1-4) where Kurzak et al. teaches a user utilizing application function calls to initiate the transmission of broadcasting or multi-casting of messages to designated adjacent or consecutive multiple virtual data processing accelerator devices identified by user designated channels and slot numbers, which in turn become a source VDP accelerator that further forwards the broadcast or multi-cast messages to additional destination VDP accelerators].

Regarding Claim 4, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Kurzak et al. and Zucker discloses:
The method of claim 1, wherein the broadcast propagation terminates if the designated virtual DP accelerator receives the propagation broadcast. [(Kurzak et al. Section 2.5 Lines 7-8) where Kurzak et al. teaches a user that the broadcast operation or propagation terminates or ends after all pending operations including the broadcast to designated virtual DP accelerators associated with the broadcast are completed].

Regarding Claim 6, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Kurzak et al. and Zucker discloses:
The method of claim 1, wherein a non-designated virtual DP accelerator of the plurality of virtual DP accelerators receives the broadcast but does not have a corresponding key to decrypt the encrypted broadcast for generation of the broadcast session key and the non-designated virtual DP accelerator has no access to the broadcast session key to decrypt the broadcast message for the communication session[(Kurzak et al. Section 1.0 Line 10; Section 1.4 Lines 10-11; Section 3.2 Lines 1-5; Figure 4 Item VSA) (Zucker Col 1 Lines 48-62) where the combination of Kurzak et al. and Zucker teaches the broadcasting or multi-casting of encrypted broadcast messages and encrypted broadcast session keys to multiple virtual data processing accelerator devices in which designated virtual data processing accelerator devices can decrypt the encrypted session key and thus the encrypted broadcast message, but non-designated virtual data processing accelerator devices cannot perform the decryption due to the non-designated virtual data processing accelerator devices not having access to the corresponding key required to decrypt the encrypted session key and thus utilize it to decrypt the encrypted broadcast message].

Regarding Claim 7, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Kurzak et al. and Zucker discloses:
The method of claim 1, wherein the broadcast message is communicated via a virtual communication channel associated with a virtual DP accelerator. [(Kurzak et al. Section 1.0 Line 4; Section 1.5 Lines 1-2) where Kurzak et al. teaches a Virtual Systolic Array (VSA) that is a virtual set of DP accelerators connected with virtual channels).

Regarding Claim 8:
It is a medium claim corresponding to the method claim of claim 1. Therefore, claim 8 is rejected with the same rationale as applied against claim 1 above.

Regarding Claim 9:
It is a medium claim corresponding to the method claim of claim 2. Therefore, claim 9 is rejected with the same rationale as applied against claim 2 above.

Regarding Claim 10:
It is a medium claim corresponding to the method claim of claim 3. Therefore, claim 10 is rejected with the same rationale as applied against claim 3 above.

Regarding Claim 11:
It is a medium claim corresponding to the method claim of claim 4. Therefore, claim 11 is rejected with the same rationale as applied against claim 4 above.

Regarding Claim 13:
It is a medium claim corresponding to the method claim of claim 6. Therefore, claim 13 is rejected with the same rationale as applied against claim 6 above.

Regarding Claim 14:
It is a medium claim corresponding to the method claim of claim 7. Therefore, claim 14 is rejected with the same rationale as applied against claim 7 above.

Regarding Claim 15:
It is a system claim corresponding to the method claim of claim 1. Therefore, claim 15 is rejected with the same rationale as applied against claim 1 above.

Regarding Claim 16:
It is a system claim corresponding to the method claim of claim 2. Therefore, claim 16 is rejected with the same rationale as applied against claim 2 above.

Regarding Claim 17:
It is a system claim corresponding to the method claim of claim 3. Therefore, claim 17 is rejected with the same rationale as applied against claim 3 above.

Regarding Claim 18:
It is a system claim corresponding to the method claim of claim 4. Therefore, claim 18 is rejected with the same rationale as applied against claim 4 above.

Regarding Claim 20:
It is a system claim corresponding to the method claim of claim 6. Therefore, claim 20 is rejected with the same rationale as applied against claim 6 above.

Regarding Claim 21:
It is a system claim corresponding to the method claim of claim 7. Therefore, claim 21 is rejected with the same rationale as applied against claim 7 above.

Claim(s) 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurzak et al. (Design and Implementation of the PULSAR Programming System for Large Scale Computing, Supercomputing Frontiers and Innovations, 2017) in view of Zucker US Patent #6,912,655 and further in view of Ross US Patent Application Publication No. 2014/0280627

Regarding Claim 5: the combination of Kurzak et al. and Zucker discloses:
The method of claim 1,

The combination of Kurzak et al. and Zucker does not appear to explicitly disclose:
wherein the broadcasted message for propagation includes a message source, a message context, but no message destination.

However, Ross discloses:
wherein the broadcasted message for propagation includes a message source, a message context, but no message destination [(Ross Paragraph 24 Lines 1-14) where Ross teaches a broadcast message for propagation to potential unknown multiple receivers of the message by including in the broadcast message a message source identifier, a message context of message text, but without specifying a message destination].

Kurzak et al. and Zucker, and Ross are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kurzak et al. and Zucker and the teachings of Ross by providing the broadcast of a message for propagation to potential unknown multiple receivers of the message by including in the broadcast message a message source identifier, a message context of message text, but without specifying a message destination as taught by Ross in the teaching described by Kurzak et al. and Zucker.
The motivation for doing so would be to increase the usability and flexibility of Kurzak et al. and Zucker, and Ross by providing the broadcast of a message for propagation to potential unknown multiple receivers of the message by including in the broadcast message a message source identifier, a message context of message text, but without specifying a message destination as taught by Ross in the teaching described by Kurzak et al. and Zucker so as provide important public messages to an unknown number of receivers of the message in order to share the public message as quickly and efficiently as possible.

Regarding Claim 12:
It is a medium claim corresponding to the method claim of claim 5. Therefore, claim 12 is rejected with the same rationale as applied against claim 5 above.

Regarding Claim 19:
It is a system claim corresponding to the method claim of claim 5. Therefore, claim 19 is rejected with the same rationale as applied against claim 5 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cerruti et al - US_20060161502: Cerruti et al teaches the binding of broadcast messages to a specific receiver.
Artzi - US_6553009: Artzi teaches the binding of broadcast messages to a specific receiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498